Title: Samuel T. Metcalfe to James Madison, 19 July 1826
From: Metcalfe, Samuel T.
To: Madison, James


                        
                            
                                Illustrious Sir
                            
                            
                                
                                    U. Hotel
                                
                                7 oclock. July 19
                            
                        
                        A stranger from Louisiana, now in the University, influenced by curiosity, solicits the pleasure of seeing
                            the Father of our Constitution He hopes that a want cerimony will not deprive him that satisfactions. With sentiments of
                            distinguished regard your obt. Srt.
                        
                            
                                Saml. T. Metcalfe
                            
                        
                    